     Case 2:19-cv-00183-SAB     ECF No. 28    filed 07/08/19   PageID.685 Page 1 of 2



 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                    Jul 08, 2019
 4                                                                     SEAN F. MCAVOY, CLERK


 5
 6                       UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 STATE OF WASHINGTON,                           No. 2:19-cv-00183-SAB
10        Plaintiff,
11        v.                                      ORDER POSTPONING RULE’S
12 ALEX M. AZAR II, in his official capacity      EFFECTIVE DATE; HOLDING
13 as Secretary of the United States              PLAINTIFF’S MOTION FOR
14 Department of Health and Human                 PRELIMINARY INJUNCTION
15 Services; and UNITED STATES                    IN ABEYANCE
16 DEPARTMENT OF HEALTH AND
17 HUMAN SERVICES,
18        Defendants.
19
20
21        Before the Court is the parties’ Stipulated Request for an Order to Postpone
22 Rule’s Effective Date; Hold Plaintiff’s Motion For Preliminary Injunction in
23 Abeyance, ECF No. 27. The Court considered the parties’ request without oral
24 argument.
25        The parties ask the Court to issue an order, pursuant to 5 U.S.C. § 705, that
26 postpones the effective date of the Final Rule until November 22, 2019, at noon
27 PST. They also ask that the Court hold Plaintiff’s Motion for Preliminary
28
      ORDER POSTPONING RULE’S EFFECTIVE DATE; HOLDING
      PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION IN
      ABEYANCE ~ 1
         Case 2:19-cv-00183-SAB   ECF No. 28    filed 07/08/19   PageID.686 Page 2 of 2



 1 Injunction, ECF No. 8, in abeyance and vacate the briefing schedule set forth in
 2 its June 26, 2019 Order, ECF No. 21. Good cause exists to grant the request.
 3          Accordingly, IT IS HEREBY ORDERED:
 4          1.    The parties’ Stipulated Request for an Order to Postpone Rule’s
 5 Effective Date; Hold Plaintiff’s Motion for Preliminary Injunction in Abeyance,
 6 ECF No. 27, is GRANTED.
 7          2.    The effective date of the Final Rule1 is postponed until November 22,
 8 2019, noon PST.
 9          3.    The briefing schedule set forth in the Court’s June 26, 2019 Order,
10 ECF No. 21, is VACATED.
11          4.    The July 17, 2019 hearing on Plaintiff’s Motion for Preliminary
12 Injunction, ECF No. 8, is STRICKEN.
13          5.    The Court holds Plaintiff’s Motion for Preliminary Injunction, ECF
14 No. 8, in ABEYANCE.
15          6.    On or before July 12, 2019, the parties are directed to file a Joint
16 Status Report addressing the schedule in this case going forward.
17          IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
18 and forward copies to counsel.
19          DATED this 8th day of July 2019.
20
21
22
23
24
                                                   Stanley A. Bastian
25
                                                United States District Judge
26
27
    Protecting Statutory Conscience Rights in Health Care; Delegations of
     1

28 Authority, 84 Fed. Reg. 23170 (May 21, 2019) (Final Rule).
     ORDER POSTPONING RULE’S EFFECTIVE DATE; HOLDING
     PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION IN
     ABEYANCE ~ 2
